Citation Nr: 1521626	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the January 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have a right ear hearing loss disability for VA purposes and has not had such a disability at any time during the pendency of his claim.

2.  The Veteran's current left ear hearing loss disability did not manifest in service or within the first post-service year, nor is such disability etiologically related to service.  

3.  The Veteran's current tinnitus did not manifest in service or within the first post-service year, nor is such disability etiologically related to service.  





CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  A left ear hearing loss disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred..  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran submitted his claim as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in July 2012.  Thus, the Veteran was provided what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  Thus, the Veteran had actual notice of what is needed to substantiate his claims for service connection, and the Board finds that VA has fulfilled its duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in December 2012, and an addendum medical opinion followed in February 2014.  The December 2012 VA examiner conducted an examination, and the examination report and the February 2014 medical opinion provide sufficient information such that the Board can render an informed decision.  The Board finds that the December 2012 VA examination, in conjunction with the February 2014 medical opinion, is adequate.

The Board notes that the record was held open for 30 days after the January 2015 Board hearing for the Veteran to submit the results of an audiogram for which he was scheduled; however, to this date no such hearing test record has been received by the Board.  See January 2015 Board hearing transcript at p. 2, 11. 

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  



Analysis

The Board notes that the Veteran is certainly competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board considers the audiological testing, diagnosis, and determination as to etiology of a hearing loss disability and tinnitus to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of a right ear hearing loss disability and lay opinions to the causes of his current left ear hearing loss disability and current tinnitus are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the initial onset and the etiology the Veteran's current hearing loss and tinnitus and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay diagnosis of a right ear hearing loss disability and lay opinions that his current left ear hearing loss disability and tinnitus manifested in service and were caused by noise exposure in service are of no probative value.  

The Veteran contends that he has a current right ear hearing loss disability that is related to service.  However, there is no medical evidence in this case to support a finding that the Veteran has had a right ear hearing loss of such severity so as to constitute a disability for VA purposes at any point during the appeal period.  The Veteran was afforded a VA examination in December 2012, and though the VA examiner indicated a diagnosis of right ear sensorineural hearing loss, the objective audiological testing results on VA examination in December 2012 show a speech recognition score in the right ear of 100 percent and right ear puretone thresholds as follows:  



HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
15
20
20

The Board finds that the objective audiological results found by the December 2012 VA examiner in this case are of significant probative value, as he is an audiologist who performed objective audiological testing and has the medical expertise and training to perform audiological tests.

Because the Veteran does not have right ear hearing loss at 26 decibels or greater and right ear speech recognition scores are not less than 94 percent at any point during the appeal period, the criteria set forth in 38 C.F.R. § 3.385 for a hearing loss disability are not met.  As such, the Board finds that the Veteran does not have a present right ear hearing loss disability, and service connection for a right ear hearing loss disability is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran contends that he has a current left ear hearing loss disability and tinnitus that is related to service.  The medical evidence of record shows a diagnosis of left ear sensorineural hearing loss and auditory thresholds in the left ear that are 40 decibels or greater during the appeal period.  See December 2012 VA examination.  Accordingly, the Board finds that the Veteran currently has a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Also, the Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that the Veteran currently has tinnitus.  See July 2012 Veteran statement.  

Further, the Veteran reported that he worked on the flight line with air cargo and as a driver on the flight line in service.  See July 2012 Veteran statement; January 2015 Board hearing transcript at p. 3.  The Veteran reported that he was exposed to noise from the jet aircraft and engines, and he was not issued hearing protection.  Id.  Because the Veteran's DD-214 confirms that the Veteran was a vehicle operator in service, the Board finds that the Veteran's statements that he was exposed to loud noise in service are credible, as they are consistent with the circumstances of his service.  

However, the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability and tinnitus manifested in service or within the first post-service year, or that such disabilities are otherwise etiologically related to service.  There is a presumption of service connection for sensorineural hearing loss and tinnitus which manifests during service and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran reported that he first experienced tinnitus in service and that it continued since service.  See January 2015 Board hearing transcript at p. 9-10 (Veteran reported that he continued to have ringing in the ears after returning home after discharge).  The Veteran also stated that he thought his symptoms in service were normal and temporary, and he therefore did not complain about his condition to a medical officer in service.  See January 2015 Board hearing transcript at p. 4.  

The Veteran is certainly competent to report his symptoms and observations, specifically symptoms of tinnitus and hearing loss beginning in service and continuing since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board notes that on VA examination in December 2012, the Veteran reported that his recurrent tinnitus began 15-20 years ago [in 1992 at the earliest].  The Board also notes that on separation from service, the Veteran denied ever having or having ear trouble.  See August 1965 Report of Medical History.  The Veteran has also reported that his recurrent tinnitus began in service and has continued since service.  Thus, the Veteran's reports as to the onset of his tinnitus have been inconsistent, and the Board therefore finds that the Veteran is an unreliable historian.  For these reasons, the Board finds that the Veteran's report that his tinnitus began in service and has continued since service is not credible and that such report is of no probative value.   

The competent evidence does not show that the Veteran's current left ear sensorineural hearing loss disability and tinnitus manifested in service.  Of significant probative value is the February 2014 VA medical opinion, as the examiner reviewed the claims file and based his opinion on his medical expertise, the results from his examination of the Veteran in December 2012, the Veteran's history and lay statements, and provided rationale for the opinion.  The February 2014 VA examiner stated as follows:

Review and comparison of pure tone hearing tests at entrance and discharge from the service indicated veteran's hearing acuity well-within normal limits on both with no significant threshold shifts.  Consequently, it is this examiner's opinion that the etiology of the current hearing loss is less likely as not related to or caused by military noise exposure.  Claimed tinnitus is also less likely as not related to or caused by military noise exposure since the onset was reported as 15-20 years ago which is long after military discharge.

The Board notes that though an absence of treatment records is not dispositive, the service treatment records show no evidence of tinnitus or hearing loss.  The Board finds that it is significant that on separation from service, the Veteran's hearing thresholds were normal and the Veteran denied ever having or having ear trouble.  See August 1965 separation examination (showing hearing within normal limits after converting from ASA units to ISO units); August 1965 Report of Medical History.  Further, it is noted that the record shows no complaints or treatment for hearing loss or tinnitus until decades after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see e.g., January 2015 Board hearing transcript at p. 5 (Veteran reported getting his first hearing loss test in 2008).  

Given the February 2014 medical opinion, the service treatment records showing normal hearing on separation from service in August 1965, and the lack of competent and probative evidence of complaints or treatment for hearing loss and tinnitus until decades after discharge from service, the preponderance of the evidence is against the claim.  The Veteran's left ear hearing loss disability and tinnitus did not manifest in service, or within the first post-service year, and continuity of symptomatology is not present.  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Further, there is no competent evidence to show that the Veteran's left ear hearing loss disability and tinnitus are otherwise etiologically related to service.  the medical opinion of record was completed by a competent medical professional and has not been credibly contradicted by the record.  Therefore, a causal relationship between the present disability and the disease or injury incurred or aggravated during service is not shown, and service connection for a left ear hearing loss disability and tinnitus is not warranted.  38 C.F.R. § 3.303. 

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied. 



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


